Citation Nr: 1541243	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for a lumbar spine condition and a bilateral knee condition. 

In May 2012, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Acting Veterans Law Judge.  In July 2014, the Board remanded this matter for further development, to include obtaining, with any assistance needed from the Veteran, treatment records from Dr. Locklear dated from 1970 to 1972 or thereafter; updated pertinent VA treatment records dated from July 2009 to the present; a supplemental medical opinion as to whether his current lumbar disorders are related to service; and a medical opinion as to whether as current right and/or left knee disorders may be related to service.  Review of the record indicates there has been substantial compliance with the July 2014 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The more probative and competent evidence of record preponderates against a finding that the Veteran has a lumbar spine disorder related to active service.

2.  The more probative and competent evidence of record preponderates against a finding that the Veteran has a bilateral knee disorder related to active service.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A bilateral knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2009 that fully addressed the notice elements and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board concludes that all required notice has been given to the Veteran.  

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  The Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the May 2012 hearing, the undersigned enumerated the issues on appeal, and information was solicited regarding the circumstances of the Veteran's lumbar and knee injuries, the nature of his current disability, and his history of post-service treatment , to include whether there were any outstanding records.  As such, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The record reflects that in a letter dated in August 2014, the Veteran was requested VA Form 21-4142 (Authorization and Consent to Release Information) so that record could be obtained from Dr. Locklear for the period from 1970 to 1972, however, the Veteran did not respond to this letter.  Further, the record reflects that the Veteran underwent VA DBQ (disability benefits questionnaire) examinations in October 2014, each of which included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

1. Lumbar Spine Disorder

The Veteran basically contends he has a current low back disorder that is related to service, in light of the fact that he was treated for a back injury in service, had subsequent back injuries in service which he treated with pain medication, and that his low back symptoms have continued to bother him since service. 

Private treatment records show that in January 2002 the Veteran reported he was gradually having increased discomfort with his back when walking, and an MRI showed chronic disc degenerative changes, L5-A1, with facet hypertrophic changes on the left.  The diagnosis was degenerative lumbar disc disease with acute lumbar strain.  Thereafter, in May 2003, he injured his low back in a work-related injury and the diagnosis was chronic low back pain. 

On a VA examination in January 2011, the examiner opined that the Veteran's current lumbar condition was less likely as not caused by or a result of the documented injury in service.  For the rationale, the examiner noted the one time incident in 1969 was less likely than not related to his current lumbar spine complaints, and that imaging revealed a minor abnormality with degeneration which was more likely age related.  This rationale was found to be incomplete because the Veteran is competent to report that he injured his low back in service after the initial injury which was noted in August 1969, and to report that he has had low back pain and symptoms since service.

On a VA DBQ (disability benefits questionnaire) examination of the spine in October 2014, the diagnoses included lumbosacral strain and degenerative arthritis of the spine.  The reported history included an onset of low back pain during the Veteran's military training, including falling off the back of a large truck and hurting his back when he was in Korea in approximately 1968-1969.  The examiner noted that records showed the Veteran was evaluated for low back pain after falling and hitting his back in August 1969, while at Camp Page in Korea, and the diagnosis was soft tissue trauma.  The examiner opined that the Veteran's claimed lumbar spine condition was less likely than not (less than 50% probability) incurred in or caused by service.  The examiner also noted that the current clinical examination findings were most consistent with a diagnosis of chronic lumbosacral spine degenerative disease and lumbar strain, and opined that it was not likely that the Veteran's current lumbar disorders (degenerative disc disease and lumbar strain) had their onset in service or are otherwise related to service (to include the back injury in August 1969 and his reported back injuries thereafter).  For rationale, the examiner noted that there was no evidence found for evaluation and treatment of chronic lumbar back pain during military service, and that the Veteran had a documented single episode of acute post-traumatic low back pain, diagnosed as a tissue injury, in August 1969, and that there was no other back injury noted by history until after military discharge, when he injured his knee working as a civilian in 1995 - 1996.  The examiner noted that the Veteran continued to have ongoing low back pain in the 2000's to the present date, and that the chronicity of back symptoms was consistent with the natural history of degenerative spine disease with aging, worsening in the last two years.  There was no objective evidence for residuals from the acute injury to the lumbar spine during military service.

As noted above, the Veteran has been diagnosed with lumbosacral strain and degenerative arthritis of the spine.  What is missing from the record is competent medical opinion evidence showing that his current lumbar spine disorder(s) may be causally related to active service.  38 C.F.R. § 3.303.  As noted above, the VA examiner in 2014 rendered a negative opinion, with rationale, opining that the Veteran's current lumbar spine disorders were less likely related to service.  The Board finds that the VA examiner's opinion was based on a review of the record and is probative and persuasive on the issue of whether the Veteran has a current lumbar condition related to service, and the VA examiner provided evidentiary support in the record for the opinions provided.  Further, the Veteran has not submitted competent medical evidence to the contrary. 

The Board recognizes the Veteran contends he has a current lumbar disorder related to service and that he has had back symptoms since service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the presence of disability or symptoms of disability subject to lay observation.  However, although the Veteran is competent to describe lumbar/back symptoms he has experienced, the Board does not believe that the etiology of a lumbar spine disorder is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that current lumbar spine disorders are related to service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); Jandreau v. Nicholson, supra. 

The preponderance of the evidence is therefore against the claim of service connection for a lumbar spine disorder.  The benefit-of-the-doubt rule does not apply and the claim for a lumbar spine disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

2. Bilateral Knee Disorder

With regard to the Veteran's knees, he testified that while serving in Korea, he twisted his left knee, which caused him to limp, and he was given Motrin by a medic.  He reported that the pain in the left knee went away, but then the knee started giving out and popping.  About two weeks later the left knee gave out and he fell to the ground and hit his right knee on a rock.  He reported he just took the pain pills he already had, but continued to have knee pain and problems after service to the present.  He testified he saw Dr. Locklear in 1970 - 1971, who reportedly advised him that his knees were deteriorated and would need to be replaced. 

Private records reflect that in June 1981, the Veteran was seen after injuring his right knee in November 1980 and underwent arthroscopic surgery on the right knee in June 1981 and November 1981.  In November 1996, he underwent arthroscopic surgery on the left knee for a tear of the medical meniscus.  It was noted that he had a long history of intermittent knee problems with pain and swelling.  An x-ray showed mild osteoarthritic changes of the right knee joint in November 2004, which may be due to old trauma.  In 2005 the Veteran underwent a total left knee replacement.  In June 2005, Dr. Ditzler indicated he had seen the Veteran in 2000 and that x-rays at that time showed degenerative changes in the knees.

On a VA DBQ examination of the knees in October 2014, the diagnoses included chronic right knee degenerative joint disease, status post remote arthroscopies, right knee; chronic right knee pseudogout; and left total knee arthroplasty, chronic degenerative joint disease.  The history of the onset of the Veteran's bilateral knee pain was noted to be in the mid-1970's, while he was jogging in Army Reserve duty training.  It was also noted that he had sought medical treatment sometime in the late 1970's for his knee.  The examiner opined that right and/or left knee disorders were less likely than not (less than 50% probability) incurred in or caused by service.  The examiner indicated that the Veteran's current clinical examination findings were most consistent with the following diagnoses:  chronic right knee degenerative joint disease, status post remote arthroscopies for patellar subluxation re-alignment with debridement of Stieda/Pelligrini disease, and debridement for septic knee joint; chronic right knee pseudogout, with history of recurrent effusions requiring aspirations, with no objective findings of effusion on this exam; and left total knee arthroplasty, chronic degenerative joint disease, status post remote arthroscopy repair tear of medial meniscus.  

Further, on the VA DBQ examination in October 2014, for rationale, the examiner noted that there was no evidence found for evaluation and treatment for chronic bilateral knee conditions during active military service, and separation examination showed normal clinical findings.  The examiner acknowledged that the Veteran gave a history of an onset of bilateral knee pain in the mid-1970's while jogging during Army Reserve duty training, but that there were no records found regarding treatment at that time, and the Veteran did not recall the date of treatment.  The examiner noted that the Veteran's right knee was injured during his civilian job in 1980, with findings of post-traumatic synovitis and Stieda/Pelligrini disease, and the left knee was injured during his civilian job in 1995-96, with post-traumatic meniscal tear.  It was also noted that the Veteran had osteoarthritis of left knee, diagnosed initially in 2000, several years after completion of military service; and osteoarthritis of right knee diagnosed initially on radiographs in 2002, followed by a diagnosis of pseudogout of the right knee in 2006 and septic knee joint in 2008.  The examiner opined that the work-related traumatic injuries contributed to the process of osteoarthritis developing in both knees; that Stieda/Pelligrini disease was unrelated to osteoarthritis and can be congenital; and that pseudogout was unrelated to the trauma, as it was a metabolic disorder, noting that the Veteran has also been diagnosed and treated for gout of both feet.  The examiner further found that there was no evidence of aggravation of the Stieda/Pelligrini disease of the right knee during active military service, and no evidence of pseudogout or gout symptoms during active military service.

As noted above, the Veteran has been diagnosed with current right and left knee disabilities.  What is missing from the record is competent medical opinion evidence showing that his current bilateral knee disorders may be causally related to active service.  38 C.F.R. § 3.303.  As noted above, the VA examiner in 2014 rendered a negative opinion, with rationale, opining that the Veteran's current right and/or left knee disorders were less likely related to service.  The Board finds that the VA examiner's opinion was based on a review of the record and is probative and persuasive on the issue of whether the Veteran has current knee conditions related to service, and the VA examiner provided evidentiary support in the record for the opinions provided.  Further, the Veteran has not submitted competent medical evidence to the contrary. 

The Board recognizes the Veteran contends he has current right and left knee disorders related to service and that he has had knee symptoms since service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the presence of disability or symptoms of disability subject to lay observation.  However, although the Veteran is competent to describe knee symptoms he has experienced, the Board does not believe that the etiology of a bilateral knee disorder is subject to lay diagnosis, and, as a lay person, the Veteran is not considered competent to report that current knee disorders are related to service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); Jandreau v. Nicholson, supra. 

The preponderance of the evidence is therefore against the claim of service connection for a bilateral knee disorder.  The benefit-of-the-doubt rule does not apply and the claim for a bilateral knee disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a bilateral knee disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


